ORDER
Pursuant to SCR 3.669, this Court finds that William Donald Beyer, respondent, has not shown cause for his failure to comply with the minimum continuing legal education requirements of SCR 3.661.
Respondent is hereby notified of his suspension from the practice of law twenty (20) days from the date of this order, pursuant to SCR 3.668(2), unless before that date he complies with the requirements of SCR 3.667(2), including his application for extension of time and payment of the filing fee.
Upon failure to timely comply with the terms of this order, respondent, William Donald Beyer, is suspended from the practice of law pursuant to SCR 3.668(2).
Entered: February 18, 1993.
/s/ Robert F. Stephens Chief Justice